MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato de
Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado por el
Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento de
Identidad Nacional N* 08767639, autorizado por el artículo 13” del Reglamento de la Ley N” 27623
y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con domicilio en Av. Las Artes
Sur N? 260, San Borja, Lima 41, a quien en adelante se denominará el ESTADO; y de la otra parte
MINERA ORO VEGA S.A.C. identificada con R.U.C. N* 20262051405, con domicilio en Calle Arica
N? 1151, distrito de Miraflores, Lima, debidamente representada por el señor Noé Vilcas Munive,

e identificado con Documento Nacional de Identidad N* 09874368, , cuyos poderes obran inscritos en
la Partida N* 11586828 del Registro de Personas Jurídicas, Zona Registral IX, Sede Lima, a quien
en adelante se le denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de Inversión
en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento aprobado por el
Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N* 217-
2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007, que
designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director General de Minería y la Resolución
Ministerial N” 451-2007-MEM/DM, publicada en el diario antes mencionado con fecha 24 de
septiembre de 2007, que aprueba la lista de bienes y servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en la

Cláusula Segunda.
: ee) Lima, 27 de Septiembre de 2007.

k 7 / ¿0 eln S03
ESTADO PERUAI

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN
Conste por el presente documento el Contrato de Inversión en Exploración que celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería del
Ministerio de Energía y Minas, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con Documento
Nacional de Identidad N” 08767639, autorizado por el artículo 13” del Reglamento de la Ley N*
27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se le denominará “EL
ESTADO”; y,

(ii) MINERA ORO VEGA S.A.C. identificada con R.U.C. N* 20262051405, con domicilio en
Calle Arica N* 1151, distrito de Miraflores, Lima, representada por el señor Noé Vilcas Munive,
identificado con Documento Nacional de Identidad N” 09874368 cuyo poder obra inscrito en el
asiento C0002 de la partida registral de la sociedad, a quien en adelante se le denominará “EL
INVERSIONISTA”;

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras señaladas
en el Anexo lll.

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la fase de
exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las concesiones
mineras tendrán derecho a la devolución definitiva del Impuesto General a las Ventas e Impuesto
de Promoción Municipal que les sean trasladados o que paguen para la ejecución de sus
actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se aprobó
el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM, se aprobó el
modelo de Contrato de Inversión en Exploración.

14. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 06 de julio de 2007 la suscripción del Contrato de
Inversión al que se refiere el artículo 1* de la Ley N” 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los beneficios del
régimen de devolución del Impuesto General a las Ventas e Impuesto de Promoción Municipal al
que se refieren la Ley N* 27623 y su Reglamento, los mismos que no surtirán efecto de existir
incumplimiento por parte del INVERSIONISTA a lo dispuesto en dichas normas.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a partir
de la suscripción del mismo, inversiones en exploración en las concesiones señaladas en la
cláusula 1.1. por un monto de US$ 933,800.00 (Novecientos Treinta y Tres Mil Ochocientos y
00/100 Dólares Americanos), en un plazo de trece (13) meses contado a partir del mes de
septiembre de 2007 hasta septiembre de 2008.

Sw Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 451-2007-MEM/DM, publicada en el Diario Oficial El
Peruano el 24 de septiembre de 2007, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo que
cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General de
E Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que regulan la
presentación y aprobación de nuevos programas. De ser el caso, luego de la aprobación de las
modificaciones al Programa de Inversión, se procederá a adecuar el presente contrato mediante

addendum.

: 4 . CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido en el
Reglamento de la Ley N* 27623

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que medie
el requisito de comunicación previa, las siguientes:
€

MINISTERIO DE ENERGIA Y MINAS

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o validez
del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la ciudad de
Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de los
cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados a partir
del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los dos primeros,
dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días hábiles,
contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto en la Ley
General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula, serán
sufragados por las partes contratantes en igual medida

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier cambio de
domicilio deberá notificarse por escrito con una anticipación de diez (10) días calendario. Las
comunicaciones o notificaciones que se cursen antes de tomar conocimiento del nuevo domicilio,
surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 27 días del mes de septiembre de dos mil siete.

Erro Y) Ed (972

EL ESTADO

CA A AS 7 A 1977 0 CI A O (77 Joorsi—o0ss | TEJOL
00004 Dos Z 0052 00sZ |
Saa] Á SapodsueI Lap
00965 000Z 009€ 0095 0095 0085 0095 0095 0095 0095 0095 009€ 009€ 000'Z
|  OIDEIUDUNY 3 SOLO1M95
00746 00z-1 0005 000'01 00001 00001 00001 000.01 000 04 000.4 000L 0002 000'L D00'£
OMIRIAdO [PuOsI9 Á PIOUP[IBA, DP 019198
0005 0005
O0IZO[PIduIJA OIPmISg Á PLIonsuo)
000'S 0052 D0sz
PILA “SdO91UIAOID SOIPMSZ AP PHONNSUO)
000 9 0092 + 009 z
sO>BO[e12u1JA Á SO01JPIgOmag SOrpmsg
000'$89 000'S04 000044 000'0Z 1 000'0z4 000'0z1 000041
PUNUEUIvIg UQIDPIOJ194 9P 0191198 |
000 02 000'S 000'5 0005 0005
UO!0t10J194 “sOoIuIMboao soÁesuz |
000 or 0007 0007 0007 000 0007
| vi3o¡099 “soonumboso soáesua|
000St 009 008€ 008€ 008€
aI|PIAG AP PIBO09H IP SOLPmMSg
Don 0007 0007 Dos y Dos y
¡PuorSay e130|039) AP SOIPMSA|
SOJUaunASuy a orruedmba
eyyesgodo|, Á ejaouresS010J019 Y

(soue>uawy sauej9g ua)
8007 9p exquiendas e ¿007 ap a1quiandas ap

ANDEquN 0134 099Á0.1d

NOIDVYO1dX3 N3 NOISUJANI 30 VAVUDONOYO

"9'WS VIJA OYO VUINIM

1IOX3INV
ANEXO IT

6 = A
ama, unes 24 de señembra de 2007. Y NORMAS LEGALES. 353953.
VISTO: a escrrcos j
El Informe N* 099-2007-MEM-DGM/DNM de 1 a Lea] , ao]
Dirección General de Minería; a a o Y PON

CONSIDERANDO:

Que, N? 082-2002-EF se
el de la Ley N* 27623, modificada por la
Ley N* 27662, que dispone la del
alas de Municipal a los titulares
de la actividad durante la fase de exploración;

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la Neta general de los bienes y servicios cuy cuya adquisición
otorgará el derecho a la devolución definitiva del Impuesto

General a las Ventas e Impuesto de Promoción Municipal;
Que, el Ministerio de Economía y Finanzas ha remitido
el Oficio N* 281-2007-EF/15.01, de fecha 29 Lol agosto

cocida alar '-2007-EF de acuerdo
la Superintendencia Nacional de Administración
Frbutaria mod mediante Oficio N” 230-2007-SUNAT-300000;

SE a

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de Minera Oro Vega S.A.C. durante la
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ninistarial.

Regístrese, comuniquese y publíquese. Ñ
JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

ANEXO: R.M. N* 450-2007-MEM/DM

1, BIENES

Te] susrarros.
NACIONAL,
2508100000 [BeNTONTA

024908000 | PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS (10005)
325300000 | PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA

sos 100000 [CALZADO CON PUNTERA METALICADE PROTECCIÓN

8506100000. [CASCOS OE SEGURIDAD

728800000 | BARRAS HUECAS PARA PERFORACIÓN DE ACEROS ALEADOS O SMALEAR
T3Daz20090 | TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

7304230000. [LOS DEMÁS TUBOS DE PERFORACIÓN

"207131000 | TREPANOS Y CORONAS CON PARTE OPERANTE DE CERMET

DescarcióN

BA31 431000 [BALANCES

“ataa00o [AS DEMÁS PARTES DE TAS HAGURAS DE SONDEO O PERFORACIÓN DE

ha ¡A SUBPARTIAS EUA! Y b40.49
a] asireroooo [estaciones pase
| sra [IAE ACETONA
25| esm402200 [SOPORTES GRABADOS PARA REPRODUCIR IMAGEN O MAGEN
OTTO
7 amoo
ENETETT]
28| soso
30[ sor 100000
1 sorznoooo
OTI
33| sorezoooso
4] soresooooo
35| sors100000
| soso
| es
0| sorszo000 [velos
Sal sorsano0o [NETUMENTOS Y APARATOS DE FOTOSPANETMIA ELÉCTRICOS O
sol suo [PS DAS ASTROS TAPA DE FO TEO
co soso [SUENE TAMOS Y APPO EECTACOS O ECTS
cal ona [E E METMARNOS Y ARTS BUSTO RESTAR
“| snssuanoo [earres vaccesonos 5
LOS DENAS APARATOS RESPRATONOS Y MÍSCARAS ANTAS, EXCEPTO
«a| oommocooo [las 3 SN MECANISMO. MI ELEMENTO
FLTRANTE AMOVBLE
SPECTRÓMETROS, ESPECTOFOTÓNETROS Y ESPECTRSORAFOS QUE |
aa , PEI IEEOS Y ESPECTROS E
ES TRAEN Y MORAS PRA MED CONTRO |
«e| oma10000 TENSIÓN, INTENSIDAD, RESISTENCIA O POTENCIA, SN OSPOSITVO |
REGISTRADOR
Il. SERVICIOS
1) Servicios de Oparaciones de Exploración Minera
- Topográficos y geodésicos.
- Geológicas y geotécnicos (ncluye
resttuciónfotogramática,

fotografias.
- Servicios geosicos y geoquimicos (Incluyo
Servicios de perforación diamantina y de circulación reversa (roto percusiva).

Sevios aeroopográfcos.
Senvcios de intepelación mutiaspecira de imágenes ya sean sataales o equipos

aerolransportados.
Ensayes de laboratorio (análisis de minerales, suelos, agua, ele)

» Otros Servicios Vinculacios a la Actividad de Exploración Minera
¡Semacio de alojamiento y alimentación del personal operativo del Titular del Proyecto

- Sei de asesoria, consultoria, estudios iécicos especiales y auditorias destinados
alas actividades de exploración minera.

- Servicios de diseño, consrucción, montaje industrial, elecuico y mecánico, armado y|
desarmado de maquinarias y equipo necesario para las actividades de la exploración
minera

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utlizado |
sen as actvidades de exploración minera,

- Transporte de personal, , equipo, materiales y suministros necesarios para
las actividades de exploración yla construcción de campamentos

- Servicios médicos y
Servicios relacionados con a prolección ambiental
Sericos de sistemas e
Servicios de o comedia
Senicios de seguridad industrial

- Srs e seg CD das) pri ej s
envias de seguros. ó

L-_senácos de rescate, auxlo.

207132000 | BROCAS CON PARTE OPERANTE DE CERMET
(8207.133000 | BARRENAS INTEGRALES COM PARTE OPERANTE DE CERMET.
“a2o1129000 [LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET

13] 8207.19.1000 | TREPANOS Y CORONAS EXCEPTO DE CERMET

a] 20192100 [BROCAS DIAMANTADAS EXCEPTO DE CERMET

15| e207102800 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y OUAMANTADAS

ve| 207193000. [BARRENAS MTEGRALES

17 8207198000. [LOS DEMÁS UTILES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO,
18] so7900000 [LOSDEMAS TES INTERCAMBIABLES

TAS DEMAS —MÁGUNAS DE SONDEO
 AUTOPROPULSADAS

sls=lálejelofejalejolol-/%

19 sor 0000 A

111633-3

RESOLUCIÓN MINISTERIAL
N? 451-2007-MEM/DM y

Lima, 20 de setiembre de 2007
VISTO:

El Informe N*  097-2007-MEM-DGM/DNM de cla”

Dirección General de Minería;

Y NORMAS LEGALES ocio

'ONSIDERANDO: SUBPARTIOA
MACONAL
Que, mediante Decreto Supremo N' 082-2002-EF se va| sar coso — [LOS DEMASUTLES NTERCAMBARES
aproDo el jamento de la Ne 27623, modifica da por vlicaamos [E BS, HOURS EE 0 TENE
la Ley 7662, que dispone jevolución Impuesto
General a las Ventas e Impuesto de Promoción Municipal so lvoascnoo — [Y5_ DEMÁS, MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO!
a los titulares de la actividad minera durante la fase de | [afuawo [uscaes
Que, el inciso c) del artículo 6* del citado Reglamento | | 2|Wrawo A
séstipula que el detalle de la lista de bienes y servicios se lmsiaiooo [estaciones tase
“aprobará mediante Resolución Ministerial del Ministerio de CONEA RUE COEN NIRO
Energía y Minas, previa opinión favorable del Ministerio de | | *['9"*2*%%  [onecenenacin oe voz nao omo Aros.
Esonomía y Finanzas; as [uemaczaóo [SOPORTES SPTIDOS GRADOS EVA RUPRCOUAN IMAGEN O MACE|
Que, por Decreto Supremo N* 150-2002-EF se aprobó en
la lista general de los bienes y servicios cuya adquisición am[uemsao2n0o_ [LOS DEMAS SOPORTES ÓPTICOS ORAMOOS
e O orecno ala devolución demmiiva del Impuesto | [sumi [EMI NOR do Osos a aran OA 0 Y
General a las Ventas e Impuesto de Promoción Municipal; Dese
Que, el Ministerio de Economía y Finanzas ha Pomo | Palrncaao [ot OTE A DEE OrEEoUc
el Oficio N* 281-2007-EF/15.01, de fecha 29 de agosto OS ESPERES PF OTOS FREIRE EEN
de-2007, indicando que no tiene observaciones respecto 29 |9006.10.00.00 ¿DICO DE INTERNOS O PARA LABORATORIOS DE MEDICINA
vplos biénes y servicios planteados por la administrada, LEGA. O DENTEKACIÓN MAL
cual figura el Anexo Único que so [so00010 — [ucnoscopis ESTEREOSCOPICOS

dista Il ficik os DEMÁS MICROSCOPIOS — PARA  FOTOMICROGRAFÍA,
SA AS
dle 180-3002.EF, adecuada al Arancel de Aduanas vigente | [“(2"19% MEROSCOPOS EXCEPTO 05 OPTICOS DERACTÓOMFOS
aprobado por Decreto Supremo N' 0i7200r-Er de | [sjomana [PANA
acuerdo a lo indicado por la Superintendencia Nacional RS
rd stración Tributaria mediante Oficio N' 230-2007- | tra oh ERA PTAS Y AAA DENCIA
'SUNAT-300000; 36|001510.00.00 — |TELEMÉTROS

Que, Minera Oro Vega S.A.C., mediante escrito 3e|porszos000  |TE0DOLTOS
N* 1703817, solicitó al Ministerio de Energía y Minas la a jwsinas. [vañanos

suscripción de un Contrato de Inversión pl
adjuntando la lista de bienes y servicios cuya adquisición le o

Storgará el derecho a la devolución del Impuesto Generala | | +|wswuw > ESTAMENTOS Y APAOS DE FOTOORMETAA, BLCTNCOS O
las Ao rd de Promoción Municipal, durante la olvorsaasoso — [LOSDEMÁS NSTRIAENTOS VAPARATOS DE FOTOORMMETRÍ EXCEPTO
fase de exploración; o
De conformidad con lo .ispuesto en el Inciso € del | [oJuensa cea AS ARAS CAROS OMA
artículo 6* Reglamento e , ay ar
o os! | [ajeno [eta o O
lamento de Organización y Funciones del Ministerio | [e[asswsos  [pureovaccesonos
e Minas, aprobado por Decreto Supremo LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGAS, EXCEPTO |
Ne 031-2807-EM; ualicroosooo — [1 MÁSCARAS DE PROTECCIÓN SN MECANISMO M4 ELEMENTO

FRIRANTE AMOVBLE

¿CTRÓMETROS, ESPE( ¡OE ESPECTRÓGRAF'
SE RESUELVE: lr an NC ONES CPES eL fina

1 A LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O CONTROL |

* Artículo Único.- Aprobarla lista de bienes y servici asomo [0 NTENSOAD,AESSTEACIA0 POTENCA 5

“ cuya adquisición olorgará el derecho a la devolución

! Impuesto General a las Ventas e Impuesto de Promoci

| Municipal a favor de Minera Oro Vega S.A.C. durante
fase de exploración, de acuerdo con el Anexo que forma
parte integrante de la presente resolución ministerial.

1. SERVICIOS

a), Servicios de Operaciones de Exploración Minera

Regístrese, comuníquese y publíquese. + Tepogriicos y pecdbelcos.
+ Geológicos y geoiécnicos (ncluye petrográficos, mineragráfcos. Norológicos,

JUAN VALDIVIA ROMERO restitución ftogramética, otograis aéreas, macárica de rocas)

Ministro de Energía y Minas + Servicios geofíscos y geoquímicos (ncluye ensayos).
1 -  Servicos de peroracióndiamantina y d ciación eversa (lo percusiva) ¡Es
i [+ Servicios aerotopográfcos.
¿ ANEXO: R.M. N* 451-2007-MEM/DM + Servicios de interpretación multespectra de imágenes ya sean satalals 0 equipos
' aerotransportados |
| BIENES + Ensayes de laboratorio (anglisis de minerales, suelos, agua, etc).

b) Otros Servicios Vinculados a la Actividad de Exploración Minera

Servicio de alojamiento y alimentación del personal operativo del Tíular del Proyecto.

MALA ca | DESCRIPCIÓN ] + Servicio de asesora, consultoria, estudios técnicos especiales y aucilorias destinados
a o a la scividades de exploración minera.
+ Senvicios de dsefo, consuccón, montaje induiial, láctico y mecánico, amado y

y Escasa [prErDoNES PARA FLIDOS DE PE ORACÓN DE POZO (10008) desarmado de maquinarias y equipo necesario par las acividades de la exploración
| | formssosooo PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA minera.
1 [junio [enzo conmarEnnerUCADS Porsccón la e

| esos 10an oo — [CASCOSDE SEGURIDAD.
| A abliadda Asa artes bc e metí ti suo ac ra
| [E ratzzonso — [reos e PERSORACIN DEACERO MOMDABLE 7 a
4 [al raoaza maso — [LoS DEMAS TUBOS DE PERFORACIÓN Servidos médicos y hospialarios.
+ a [uor131000 | REP Y CORONAS CONPARTE PERANTE DE CERMET + Senicios relacionados con la protección ambiental
y | vo[u2o7 132000 — [BROCAS COM PARTE OPERANTE DE CERMET + Senicios de sistemas u informática.
1, Erizo — | nenas PTEGRALES ON PARTE GPEMANTE E CRUE + Servicios de comunicaciones, incluyen comuncacn radial, leona ati.
+ [yerno — [Los DEA ÚTILES CON PARTE OPERANTE OE CERMET * ¿Servo magia ndice y eomiccandos,
| va] er 391000 — | TRÉPANOS Y CORONAS EXCEPTO DECEMAET , A

201152100 — [ROCAS DIAMANTADAS EXCEPTO DE CERMET
MA ll a

PE 193000 — | WARRENAS INTEGRALES

1207 15.80.00 — [LOS DEMAS ÚTLES INTERCAMBIABLES DE PERFORACIÓN Y SONDEO 1116334

ANEXO III

MINERA ORO VEGA S.A.C.

PROYECTO MINERO URBAQUE

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION CODIGO UNICO | HECTAREAS
1 PARINACOCHAS 1 010235203 800
2 PARINACOCHAS 2 010235303 1000
3 PARINACOCHAS 3 010235403 1000

